Exhibit 10.1

EMPLOYMENT AGREEMENT

(Monica L. Woo)

This EMPLOYMENT AGREEMENT, dated October 20 , 2008 (this “Agreement”), is
between NutriSystem, Inc., a Delaware corporation, with a principal place of
business located at 300 Welsh Road, Building 1, Suite 100, Horsham, Pennsylvania
19044 (the “Company”), and Monica L. Woo (the “Employee”).

 

1. Employment

This Agreement is effective on the Employee’s first date of employment with the
Company, which will be November 5, 2008 (the “Effective Date”). The Employee
shall be the Executive Vice President, e-Commerce and Chief Marketing Officer
and shall perform duties consistent with this position as are assigned by the
Chief Executive Officer or the Board of Directors of the Company (the “Board”).
The Employee shall report directly to the Chief Executive Officer.

 

2. Performance

The Employee shall devote substantially all of her business time and efforts to
the performance of her duties under this Agreement during normal business hours.

The Company will allow the Employee to hold one outside Board of Director
position with a non-competing business, provided that the position does not
interfere with the Employee’s performance of the duties of her position and that
the Employee notifies the Company of her appointment.

 

3. Term

The initial term of employment under this Agreement (the “Initial Term”) begins
on the Effective Date and extends for three years. This Agreement renews
automatically for one year renewal terms (a “Renewal Term”) unless either the
Employee or the Company gives the other party written notice of non-renewal at
least 60 days before the end of the Initial Term or any Renewal Term then in
effect. The Agreement renews automatically for a one year Renewal Term upon a
“Change of Control” (as defined below), beginning on the date of the Change of
Control. The Initial Term plus any Renewal Term then in effect are the term of
this Agreement (the “Employment Term”). The Employment Term may be terminated
early as provided in Sections 9 through 13 of this Agreement.

 

4. Salary

The Employee’s annual salary (the “Salary”) is payable in installments when the
Company customarily pays its officers (but no less often than twice per month).
The Salary is at the initial rate of $300,000 (the “Initial Salary”). The Board
or the Compensation Committee of the Board (the “Compensation Committee”) shall
review the Salary at least once a year. The Salary shall never be less than the
Initial Salary.



--------------------------------------------------------------------------------

5. Stock

The Compensation Committee has approved a restricted stock grant to the Employee
on the Effective Date in an amount equal to 100,000 shares (the “Initial Stock
Grant”). The Initial Stock Grant shall be in accordance with the terms and
conditions set forth in the Stock Award Agreement attached as Appendix A. The
Initial Stock Grant shall vest over four years from the Effective Date, with a
tranche of 25% vesting on each of the first four anniversaries of the Effective
Date, as set forth in Appendix A; provided that the Employee is employed by the
Company on each such vesting date.

 

6. Bonus

During the Employment Term, the Employee shall be entitled to participate in any
bonus program established for officers of the Company generally. The Employee
shall be entitled to participate in an annual bonus program to be established by
the Board or the Compensation Committee (the “Annual Bonus”). During the
Employment Term, the Employee shall be eligible to receive an Annual Bonus of
100% of the Employee’s Salary; provided that for the fiscal year ending
December 31, 2008, the Employee shall receive a prorated Annual Bonus
(calculated as equal to 100% of Salary) from the Effective Date through
December 31, 2008; and provided, further, that the Annual Bonus for the fiscal
year ending December 31, 2009, the Employee shall receive an Annual Bonus that
is no less than 70% of the Employee’s Salary for the fiscal year ending
December 31, 2009; and provided, further, that the right to receive any Annual
Bonus is conditioned on the employment of the Employee with the Company through
the date that Annual Bonus is paid. The Annual Bonus shall be paid at such time
as bonuses are paid to the other officers of the Company, but no later than
March 15th of the year that follows the fiscal year to which the Annual Bonus
relates.

The Employee will be paid a guaranteed cash bonus of $50,000 within 15 business
days following the Effective Date (the “Signing Bonus”), provided the Employee
has commenced employment as an employee with the Company on the Effective Date.

 

7. Relocation Package/Temporary Housing

If the Employee relocates to the Horsham, Pennsylvania area (which shall include
Philadelphia) at any time during the 2009 or 2010 calendar years and while
employed by the Company, then the Employee shall receive a relocation package in
2010 in the amount of $60,000 (the “Relocation Amount”); provided, however, that
this Relocation Amount is not subject to liquidation or exchange for another
benefit from the Company if the Employee does not so relocate. The Employee will
receive the Relocation Amount only in 2010 as follows: (1) the Company will
reimburse the Employee for reimbursable Relocation Expenses (defined below) upon
the submission of written receipts for an amount up to the Relocation Amount as
soon as administratively practicable, but only in 2010, and to the extent such
relocation reimbursement payments made by the Company are subject to applicable
tax withholding, then the amount of any withholding taxes paid by the Company
shall be counted toward the Relocation Amount, and (2) to the extent the total
relocation reimbursements and withholding taxes thereon paid by the Company in
2010 are less than the Relocation Amount, then the difference between such total
and the Relocation Amount will be paid out to the Employee, less

 

2



--------------------------------------------------------------------------------

applicable withholding taxes, no later than December 31, 2010. For this purpose,
“Relocation Expenses” shall mean the following relocation expenses actually
incurred by the Employee: home sale transaction and closing costs (including
broker commission, inspection, title insurance, mortgage fees and points and
filing fees), moving expenses and temporary travel while house hunting and
relocation by the Employee and the Employee’s family.

The Company, at its cost, shall provide temporary furnished housing for the
Employee on a month-to-month basis during the period from the Effective Date
through December 31, 2009, in reasonable proximity to the Company’s
headquarters, on a reasonable basis as determined in good faith by the Company’s
Chief Executive Officer. If the Employee is employed by the Company but has not
relocated to the Horsham, Pennsylvania area (which shall include Philadelphia)
by December 31, 2009, then, at the sole discretion of the Company’s Chief
Executive Officer, the Company, at its cost, shall continue to provide temporary
furnished housing for the Employee on a month-to-month basis in reasonable
proximity to the Company’s headquarters, on a reasonable basis, and for an
additional period up to December 31, 2010, all as determined in good faith by
the Chief Executive Officer of the Company.

 

8. Confidential Information, Non-Competition and Non-Solicitation

The Employee agrees to execute and be covered by the terms of the Company’s
Nondisclosure and Noncompete Agreement for Management Employees upon the
commencement of employment with the Company, which shall be in the form of
Appendix B hereto.

 

9. Death

If the Employee dies during the Employment Term, then the Employment Term shall
terminate, and thereafter the Company shall not have any further liability or
obligation to the Employee, the Employee’s executors, administrators, heirs,
assigns or any other person claiming under or through the Employee, except
(a) that the Employee’s estate shall receive any unpaid Salary that has accrued
through the date of termination; (b) Employee’s estate shall receive a lump sum
cash payment in an amount equal to the Employee’s prorated Annual Bonus
(calculated as equal to 100% of Salary) for the fiscal year of her death, which
pro ration will be determined from the first day of the fiscal year in which the
Employee dies through the date of death; and (c) the Initial Stock Grant will be
accelerated for an additional period of 12 months following the month in which
the Employee dies that is applied between scheduled vesting dates to accelerate
vesting on the pro rata portion of the vesting schedule using a monthly basis
instead of the scheduled vesting dates. Cash payments under this Section 9 shall
be made by the Company within 60 days after the Employee’s death.

 

10. Total Disability

If the Employee becomes “totally disabled,” then the Company may terminate the
employment of the Employee to the extent permitted by applicable law, and then
the Employment Term shall terminate, and thereafter the Company shall have no
further liability or obligation to the Employee hereunder, except as follows:
the Employee shall receive (a) any unpaid Salary that has accrued through the
date of termination; (b) a lump sum cash payment equal to one month of Salary;
(c) a lump sum cash payment in

 

3



--------------------------------------------------------------------------------

an amount equal to the Employee’s prorated Annual Bonus (calculated as equal to
100% of Salary) for the fiscal year of her termination pursuant to this Section,
which pro ration will be determined from the first day of the fiscal year in
which the Employee’s termination occurs through the date of termination; (d) an
acceleration of the vesting of the Initial Stock Grant for an additional period
of 12 months following the month in which the Employee is totally disabled that
is applied between scheduled vesting dates to accelerate vesting on the pro rata
portion of the vesting schedule using a monthly basis instead of the scheduled
vesting dates; and (e) whatever benefits that the Employee may be entitled to
receive under any then existing disability benefit plans of the Company. Cash
payments under this Section 10 shall be made by the Company within 60 days after
the Employee’s termination of employment.

The term “totally disabled” means the Employee is considered totally disabled
(a) under the Company’s group disability plan in effect at that time, if any, or
(b) in the absence of any such plan, under applicable Social Security
regulations.

 

11. Termination for Cause

The Company may terminate the Employee for “cause” immediately upon notice from
the Company. If the Employee is terminated for “cause”, then the Employment Term
shall terminate and thereafter the Company shall not have any further liability
or obligation to the Employee, except that the Employee shall receive any unpaid
Salary that has accrued through the date of termination.

The term “cause” means: (a) the Employee is convicted of a felony (excluding all
vehicular and traffic offenses), or (b) in the reasonable determination of the
Board, the Employee has done any one of the following: (1) committed an act of
fraud, embezzlement, or theft in connection with the Employee’s duties in the
course of her employment with the Company, (2) caused intentional, wrongful
damage to the property of the Company, (3) materially breached (other than by
reason of illness, injury or incapacity) the Employee’s obligations under this
Agreement or under any written confidentiality, non-competition, or
non-solicitation agreement between the Employee and the Company that the
Employee shall not have remedied within 30 days after receiving written notice
from the Board specifying the details of the breach, or (4) engaged in gross
misconduct or gross negligence in the course of the Employee’s employment with
the Company.

 

12. Termination by the Employee

The Employee may terminate this Agreement by giving the Company written notice
of termination one month in advance of the termination date. The Company may
waive this notice period and set an earlier termination date. If the Employee
terminates this Agreement, then on the termination date, the Employment Term
shall terminate and thereafter the Company shall have no further liability or
obligation to the Employee under this Agreement, except that the Employee shall
receive any unpaid Salary that has accrued through the termination date. After
the termination date, the Employee shall be required to adhere to the covenants
against non-competition and non-solicitation described in Section 8 of this
Agreement.

 

4



--------------------------------------------------------------------------------

The Employee also may terminate this Agreement for Good Reason, provided that
the Employee gives the Company written notice of the Good Reason condition
within 60 days from the initial existence of the Good Reason condition, and if
the Company has not cured the Good Reason condition within 60 days following
such notice from the Employee, then the Employee’s employment will be terminated
effective as of the 60th day following the expiration of the Company’s cure
period, unless the Company designates an earlier termination date, and upon such
a termination, the Employee will be treated in accordance with Section 13, as if
the Employee’s employment had been terminated by the Company without cause. As
used herein, “Good Reason” means: (i) a material diminution in the Employee’s
base compensation, which for this purpose base compensation shall mean the
Salary and the target Annual Bonus opportunity, which is 100% of Salary; (ii) a
material diminution of the Employee’s authority, duties or responsibilities as
an Executive Vice President, or other position, which the Employee accepted and
may hold at the time of the termination; (iii) a material diminution in the
authority, duties or responsibilities of the Employee’s supervisor, including a
requirement that the Employee report to an officer or employee of the Company
instead of reporting directly to the Chief Executive Officer; (iv) a material
change in the geographic location at which the Employee performs services for
the Company, which for this purpose shall mean the Company relocating its
executive offices more than 60 miles from Horsham, Pennsylvania; and (v) any
other action or inaction that constitutes a material breach of this Agreement by
the Company.

 

13. Termination without Cause or Non-Renewal by the Company

The Company may terminate the Employee without “cause” by giving the Employee
written notice of termination 60 days in advance of the termination date. The
Employee may waive this notice period and set an earlier termination date. If
(i) the Employee is terminated without “cause,” or (ii) the Employee is
terminated as a result of the non-renewal of this Agreement by the Company at
the end of the Initial Term or any Renewal Term in accordance with Section 3, or
(iii) the Employee terminates her employment for Good Reason in accordance with
Section 12, then the Employment Term shall terminate and thereafter the Employee
shall be entitled only to the following under this Agreement:

(1) within 30 days following the Employee’s termination date, the Company will
pay to the Employee a lump sum severance payment in the amount equal to the sum
of:

(a) 12 months of the Salary then in effect;

(b) a pro rated amount of the Annual Bonus (calculated at 100% of Salary) from
the first day of the fiscal year in which the termination occurred through the
date of termination; and

(c) the value of the premium cost to the Company to continue the Employee on the
Company’s group life and AD&D policy for the 12 month period following the
Employee’s termination date; and

(2) the Employee’s group healthcare and dental coverage will be continued for 12
months, at the Employee’s normal contribution rates; and

 

5



--------------------------------------------------------------------------------

(3) the Employee’s covenants against non-competition (as described in Section 8
of this Agreement) shall be reduced to a 12 month period from the termination
date, from the period contained in the Agreement referred to in Section 8 above;
and

(4) the Initial Stock Grant will be accelerated for an additional period of 12
months following the month in which the Employee is terminated that is applied
between scheduled vesting dates to accelerate vesting on the pro rata portion of
the vesting schedule using a monthly basis instead of the scheduled vesting
dates; and

(5) the Employee and the Company will enter into, and the Employee must not
revoke, a mutual general release, which shall be a condition to the receipt of
the termination benefits under this Section.

 

14. Change of Control

In the event a Change of Control occurs during the Employment Term, on the date
of the Change of Control, the Employee shall become 100% vested in the Initial
Stock Grant.

For purposes of this Agreement, the term “Change of Control” shall mean the
consummation of any of the following events:

(i) any sale, lease, exchange, or other transfer of all or substantially all of
the assets of the Company to any other person or entity other than a
wholly-owned subsidiary of the Company (in one transaction or a series of
related transactions);

(ii) dissolution or liquidation of the Company;

(iii) when any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or
gains ownership or control (including, without limitation, power to vote) of
more than 50% of the outstanding shares of the Company’s voting securities
(based upon voting power), or

(iv) any reorganization, merger, consolidation, or similar transaction or series
of transactions that results in the record holders of the voting stock of the
Company immediately prior to such transaction or series of transactions holding
immediately following such transaction or series of transactions less than 50%
of the outstanding shares of any of the voting securities (based upon voting
power) of any one of the following: (1) the Company, (2) any entity which owns
(directly or indirectly) the stock of the Company, (3) any entity with which the
Company has merged, or (4) any entity that owns an entity with which the Company
has merged.

 

15. Governing Law/Jurisdiction

This Agreement is governed by Pennsylvania law. Any disputes, actions, claims or
causes of action arising out of or in connection with the terms of this
Agreement or the employment relationship between the Company and the Employee
shall be subject to the exclusive jurisdiction of the United States District
Court for the Eastern District of Pennsylvania or the Pennsylvania state courts
located in Montgomery County.

 

6



--------------------------------------------------------------------------------

16. Entire Agreement; Amendments

This Agreement sets forth the entire understanding among the parties hereto, and
shall supersede all prior employment, severance and change of control agreements
and any related agreements that the Employee has with the Company or any
subsidiary, or any predecessor company.

This Agreement may not be modified or amended in any way except by a written
amendment executed by the Employee and the Company.

 

17. Withholding Taxes

Any payments provided for in this Agreement shall be paid net of any applicable
income tax withholding required by federal, state or local law.

 

18. No Assignment

All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit and be enforceable by the respective heirs,
representatives, successors (including any successor as a result of a merger or
similar reorganization) and assigns of the parties hereto, except that the
duties and responsibilities of the Employee hereunder are of a personal nature
and shall not be assignable in whole or in part by the Employee.

 

19. Jury Trial Waiver

The parties hereby agree that they shall and do waive trial by jury in any
action, proceeding or counterclaim, whether at law or at equity, brought by
either of them, or in any manner whatsoever, which arises out of or is connected
in any way with this Agreement or with the employment relationship established
between them.

 

20. Compliance with Section 409A of the Code

This Agreement shall be interpreted to avoid any penalty sanctions under section
409A of the Internal Revenue Code of 1986, as amended (the “Code”). If any
payment or benefit cannot be provided or made at the time specified herein
without incurring sanctions under section 409A, then such benefit or payment
shall be provided in full at the earliest time thereafter when such sanctions
will not be imposed. All payments to be made upon a termination of employment
under this Agreement may only be made upon a ‘separation from service’ under
section 409A of the Code or upon death. For purposes of section 409A of the
Code, each payment made under this Agreement shall be treated as a separate
payment. In no event may the Employee, directly or indirectly, designate the
calendar year of payment.

To the maximum extent permitted under section 409A of the Code and its
corresponding regulations, the cash severance benefits payable under this
Agreement are intended to meet the requirements of the short-term deferral
exemption under section 409A of the Code and the ‘separation pay exception’
under Treas. Reg. §1.409A-1(b)(9)(iii). However, if such severance benefits do
not qualify for such exemptions at the time of the Employee’s termination of
employment and therefore are deemed as deferred compensation subject to the
requirements of section 409A of the Code, then if the Employee is a “specified
employee” of a publicly traded

 

7



--------------------------------------------------------------------------------

corporation under section 409A of the Code on the date of the Employee’s
termination of employment, notwithstanding any other provision of this
Agreement, payment of severance under this Agreement shall be delayed for a
period of 6 months from the date of the Employee’s termination of employment if
required by section 409A of the Code. The accumulated postponed amount shall be
paid in a lump sum payment within 10 days after the end of the 6 month period.
If the Employee dies during the postponement period prior to payment of the
postponed amount, the amounts withheld on account of section 409A of the Code
shall be paid to the personal representative of the Employee’s estate within 60
days after the date of the Employee’s death. The determination of whether the
Employee is a “specified employee” shall be made by the Compensation Committee
(or its delegate) in accordance with section 409A of the Code and the
regulations issued thereunder.

All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of section 409A of the
Code, including, where applicable, the requirement that (i) any reimbursement
shall be for expenses incurred during the Employee’s lifetime (or during a
shorter period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto duly executed this Employment Agreement as of the day and year first
written above.

 

NUTRISYSTEM, INC. By:  

/s/ Joseph M. Redling

Name:   Joseph M. Redling Title:   President and Chief Executive Officer
EMPLOYEE:

/s/ Monica L. Woo

Name:   Monica L. Woo

 

8